Exhibit SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF VERSO PAPER MANAGEMENT LP February 26, 2008 TABLE OF CONTENTS Page ARTICLE I FORMATION OF THE PARTNERSHIP 1.1 Recitals 1 1.2 Name 1 1.3 Principal Place of Business 2 1.4 Certificate of Limited Partnership 2 1.5 Designated Agent for Service of Process 2 1.6 Term 2 ARTICLE II DEFINED TERMS ARTICLE III PARTNERS AND CAPITAL 3.1 General Partner 17 3.2 Limited Partners 17 3.3 Additional Limited Partners 18 3.4 Partnership Capital; Units 18 3.5 Liability of Partners 18 3.6 Certificate of Interest 18 ARTICLE IV DISTRIBUTIONS 4.1 Distributions 20 4.2 Withholding 20 4.3 Distribution In Kind 21 4.4 Limitation on Distributions. 21 ARTICLE V ALLOCATIONS OF PROFITS AND LOSSES 5.1 In General 21 5.2 Allocations of Profits and Losses 22 5.3 Limitation on Allocation of Losses 22 5.4 Special Allocation Provisions 22 5.5 Curative Allocations 23 5.6 Additional Provisions 24 5.7 Tax Reporting 24 5.9 Proposed Regulations. 25 5.10 Forfeitures 25 i Page ARTICLE VI RIGHTS, POWERS AND DUTIES OF THE GENERAL PARTNER 6.1 Management of the Partnership 26 6.2 Reliance by Third Parties 28 6.3 Restrictions on Authority of General Partner 28 6.4 Duties and Obligations of General Partner 28 6.5 Liability of General Partner; Indemnification 29 6.6 Competitive Opportunity 31 ARTICLE VII ADMISSION OF SUCCESSOR AND ADDITIONAL GENERAL PARTNERS; WITHDRAWAL OF GENERAL PARTNER 7.1 Admission of Successor or Additional General Partners 32 7.2 Liability of a Withdrawn General Partner 32 ARTICLE VIII TRANSFERS OF LIMITED PARTNERS’ INTERESTS 8.1 Restrictions on Transfers of Interests 32 8.2 Call Option 33 8.3 Vesting Ceases upon a Termination of Services 37 8.4 Accelerated Vesting 37 8.5 Redemption of Equity Units 37 8.6 Redemptions 38 ARTICLE IX DRAG-ALONG RIGHT AND TAG-ALONG RIGHT 9.1 Drag-Along Rights 38 9.2 Tag-Along Rights 39 ARTICLE X DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP 10.1 Events Causing Dissolution 40 10.2 Effect of Dissolution 41 10.3 Capital Contribution upon Dissolution 41 10.4 Liquidation 41 ARTICLE XI BOOKS AND RECORDS, ACCOUNTING, INFORMATION RIGHTS, TAX ELECTIONS, ETC. 11.1 Books and Records 42 11.2 Accounting and Fiscal Year 42 11.3 Information and Audit Rights 42 11.4 Designation of Tax Matters Partner 43 ii ARTICLE XII CERTAIN RIGHTS AND AGREEMENTS OF THE MANAGEMENT LIMITED PARTNERS 12.1 Registration Rights. 43 12.2 Non-Solicitation; Non-Compete; Confidentiality 48 12.3 Voting Agreement 51 ARTICLE XIII INVESTMENT REPRESENTATIONS, WARRANTIES AND COVENANTS 13.1 Representations, Warranties and Covenants of Management Limited Partners 52 13.2 Investment Intention and Restrictions on Disposition 52 13.3 Securities Laws Matters 53 13.4 Ability to Bear Risk 53 13.5 Access to Information; Sophistication; Lack of Reliance 53 13.6 Accredited Investor; Exemption from Registration 54 13.7 Additional Representations and Warranties 54 13.8 Certain Management Limited Partners 55 ARTICLE XIV OTHER PROVISIONS 14.1 Appointment of General Partner as Attorney-in-Fact 55 14.2 Amendments 56 14.3 Security Interest and Right of Set-Off 57 14.4 Binding Provisions 57 14.5 Applicable Law 57 14.6 Entire Agreement 57 14.7 Counterparts 57 14.8 Separability of Provisions 57 14.9 Article and Section Titles 57 14.10 Disputes; Attorneys’ Fees 57 14.11 Management Limited Partner’s Services 58 14.12 Spousal Consent 58 14.13 Waiver of Jury Trial 58 EXHIBITS A PARTNER’S NAME, ADDRESS, CAPITAL CONTRIBUTION, UNITS, AND VESTING SCHEDULE AND/OR PERCENTAGE INTEREST (AS APPLICABLE) iii AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF VERSO PAPER MANAGEMENT LP THIS SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (the “Agreement”) OF VERSO PAPER MANAGEMENT LP, formerly known as CMP Management LP (the “Partnership”), is made and entered into as of February 26, 2008, by and among Verso Paper Investments LP (formerly known as CMP Investments LP), a Delaware limited partnership (“Verso Paper Investments”), as the General Partner and as a Limited Partner, and the Management Limited Partners, each as a Limited Partner.Capitalized terms used in this Agreement shall have the meanings ascribed to them in Article II. ARTICLE I FORMATION OF THE PARTNERSHIP 1.1 Recitals WHEREAS, the Partnership was formed upon the filing of the Certificate of Limited Partnership with the Secretary of State of the State of Delaware on June 6, 2006; WHEREAS, on December 5, 2006, the General Partner amended and restated the Limited Partnership Agreement of Verso Paper Management LP dated November 1, 2006 (as amended, the “Prior Agreement”) to provide for the admission of, and issuance of Class D Units to, the Management Limited Partners designated as Non-Employee Directors; WHEREAS, the General Partner wishes to amend and restate the Prior Agreementin accordance with Section 14.2 thereof to provide for (i) the admission of David B. Sambur as a Management Limited Partner designated as a Non-Employee Director, and (ii) the issuance of Class D-1 Units to David B.
